DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a None-Final Office Action submitted on May 26, 2022.

Reason for Allowance

Claims 1, 3-11 and 13-15 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-11 and 13-15 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on February 28, 2022 and applicant’s amendment and arguments submitted on May 26, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

U.S. Publication No. 2014/0053101 A1 of Buehler et al, discloses a method of displaying multiple sources of information in a graphical user interface (GUI) on a display includes separately displaying at least some of the multiple sources of information within GUI components within the GUI, displaying all of the GUI components within the GUI, and displaying a duplicate of one of the GUI components displayed within the GUI at a larger size than any of the other displayed GUI components to define a focus GUI component.

U.S. Patent No. 6,255,964 B1 to Steele, Jr, discloses an integrated and dynamic symmetrical display of flight instruments for universal use in aircraft, wherein key instruments indicating with respect to aircraft direction are specifically arrayed with respect to key instruments indicating aircraft rate, wherein flight under instrument flight rules may be more easily learned, undertaken, and practiced with greater safety and ease of pilot workload, as compared with asymmetrical and random conventional flight instrument displays. Specifically, directional instruments are positioned in an aligned row above similarly arranged aircraft rate instruments for quick, reliable pilot scan and information utilization.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						June 03, 2022
Primary Examiner, Art Unit 2685